UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 000-25132 MYMETICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 25-1741849 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) c/o Mymetics S.A. Biopole Route de la Corniche, 4 1066 Epalinges (Switzerland) (Address of principal executive offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: Class Outstanding at November 13, 2014 Common Stock, $0.01 par value PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MYMETICS CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands of Euros) September30, December31, (audited) ASSETS Current Assets Cash E E Receivable other Prepaid expenses 68 57 Total current assets Property and equipment, net of accumulated depreciation of E311 at September 30, 2014 and E287 at December 31,2013 In-process research and development Goodwill E E LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable E E Acquisition-related contingent consideration Current portion of convertible notes payable to related parties Total current liabilities Shareholders' Equity (Deficit) Common stock, U.S. $0.01 par value; 850,000,000 shares authorized; issued 303,757,622 at September 30, 2014 and 298,418,813 at December 31, 2013 Preferred stock, U.S. $0.01 par value; 5,000,000 shares authorized; none issued or Outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) E E The accompanying notes are an integral part of these financial statements. 2 MYMETICS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (In Thousands of Euros, Except Per Share Data) For The Three Months Ended September 30, For The Nine Months Ended September 30, Revenue Sales E E E E Research and development support Government grants (3
